Exhibit 99.1 FOR IMMEDIATE RELEASE April 25, 2016 CenterState closes two acquisitions, terminates FDIC loss share agreements and reports strong first quarter 2016 operating results DAVENPORT, FL. – April 25, 2016 - CenterState Banks, Inc. (Nasdaq: CSFL) reported a net loss of $4,804 or $0.10 per share for the first quarter of 2016, compared to earnings per share (“EPS”) of $0.23 on net income of $10,396 reported during the prior quarter. per per per 1Q16 share 4Q15 share 1Q15 share Net operating income $0.30 $0.23 $0.20 FDIC loss share termination, net of taxes Merger related expenses, net of taxes 0.00 Other, net of taxes 0.00 0.00 0.00 Net (loss) income $0.23 $0.20 Net operating income ROA (annualized) 1.30% 1.06% 0.97% Efficiency ratio 58% 61% 66% Net operating income return on average common tangible equity (annualized) 14.6% 10.9% 10.0% Net operating income per share for the current quarter was $0.30 compared to $0.23 in the prior quarter.As shown in the table above, the primary reason for the difference between net operating income per share (non-gaap) and net loss per share (gaap) during the current quarter was the termination expenses for all outstanding FDIC loss share agreements and merger related expenses.All amounts are in thousands, except per share information, and all earnings per share amounts are reported on a diluted basis unless otherwise noted. CURRENT QUARTER HIGHLIGHTS · Closed both Homestead, Florida bank acquisitions on March 1st, and converted the core systems of the larger one into the Company’s core systems on March 11th.The second bank is scheduled to be converted in May.Management estimates that the combined banks would be mid-teens EPS accretive in 2017. · Terminated all remaining FDIC loss share agreements in early February eliminating approximately $9.1 million of estimated Indemnification Asset amortization expense in 2016.The Company will no longer share any future recoveries with the FDIC related to these agreements. 1 · 10% linked quarter annualized increase in loans during the first quarter, excluding Purchased Credit Impaired (“PCI”) loans and acquisition date loan balances from the two Homestead, Florida bank transactions. · 21% linked quarter annualized increase in deposits during the first quarter, excluding acquisition date deposit balances from the two Homestead, Florida bank transactions.The increase is primarily in commercial checking accounts.See page 4. Quarterly condensed consolidated income statements (unaudited) are shown below for the periods indicated.See note 1 below for a discussion related to FDIC revenue and amortization (negative accretion) included in non-interest income. Quarterly Condensed Consolidated Statements of Operations (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Interest income $ 43,498 $ 41,098 $ 40,112 $ 41,625 $ 39,485 Interest expense Net interest income Provision for loan losses 4 Recovery for loan losses- PCI loans 59 Net interest income after loan loss provision Correspondent banking and capital markets division- income Gain on sale of securities available for sale 4 FDIC- IA amortization (negative accretion) (1) FDIC- revenue (1) 96 27 Gain on early extinguishment of debt All other non-interestincome Total non interest income Credit related expenses Correspondent banking and capital markets division-expense Merger and acquisition related expenses Impairment of Branch real estate held for sale 94 12 Termination of FDIC loss share agreements (1) All other non-interestexpense Total non interest expense Income before income tax Income tax (benefit) provision NET (LOSS) INCOME $ (4,804) $ 10,396 $ 9,916 $ 9,878 $ 9,148 Net (loss) income allocated to common shares $ (4,804) $ 10,343 $ 9,862 $ 9,823 $ 9,097 (Loss)/earnings per share (basic) (GAAP) $ (0.10) (Loss)/earnings per share (diluted) (GAAP) $ (0.10) Net operating income per share (Non-GAAP) (2) $ 0.30 Average common shares outstanding (basic) Average common shares outstanding (diluted) Common shares outstanding at period end note 1:In February 2016, the Company terminated all existing loss share agreements with the FDIC.As a result, the Company wrote off the remaining indemnification asset, the claw back liability received cash from the FDIC and recognized a loss on the transaction of approximately $17,560 during the current quarter. note 2:This non-gaap metric represents gaap net income excluding certain income and expense items net of the effective tax rate for the period presented.Items excluded are gains on sales of securities held for sale, acquisition and merger related expenses, expenses related to the termination of FDIC loss share agreements and charges related to the Company’s efficiency and profitability initiatives announced in January 2014, which include impairment charges on the real estate of several of the branches closed during April 2014, divided by the average diluted common shares outstanding.A reconciliation table is presented on page 17, Explanation of Certain Unaudited Non-GAAP Financial Measures. 2 LOAN PRODUCTION Loans, excluding PCI loans and excluding the Homestead non-PCI acquisition date loan balances, increased $59,351 during the first quarter, an annualized growth rate of approximately 10%. Total new loans originated during the quarter approximated $226.4 million, of which $188.9 million were funded.About 41% of funded loan origination was commercial real estate (“CRE”), 27% commercial and industrial (“C&I”), 17% single family residential, 11% land, development & construction and 4% were all other. Approximately 48% of the funded loan production was floating rate, 12% were other variable rate and 40% were fixed rate.The loan origination pipeline is approximately $354 million at March 31, 2016 compared to $266 million at December 31, 2015.The graph above summarizes total loan production and funded loan production over the past nine quarters. 3 DEPOSIT ACTIVITY On March 1, 2016, the Company completed its acquisition of Community and Hometown.The fair value of the deposits assumed from the two acquisitions was approximately $705,912 as summarized in the table below. Community and Hometown deposit mix, at fair value, as of the March 1, 2016 acquisition date (unaudited) Checking accounts Non-interest bearing $236,748 Interest bearing 37,465 Savings deposits 91,732 Money market accounts 128,231 Time deposits 211,736 Total deposits $705,912 Non time deposits as percentage of total deposits 70% Time deposits as percentage of total deposits 30% Total deposits 100% During the quarter, the Company’s total deposits increased by $171,077, or approximately 21% on an annualized basis, excluding the acquisition balances acquired from Community and Hometown.The total increase was due from increases of approximately $158,594 in checking accounts, primarily non-interest bearing commercial checking accounts. The cost of interest bearing deposits in the current quarter was 0.26%, the same as in the prior quarter.The overall cost of total deposits (i.e. includes non-interest bearing checking accounts) during the current quarter was 0.17% compared to 0.16% in the prior quarter.The table below summarizes the Company’s deposit mix over the periods indicated. Deposit mix (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Checking accounts Non-interest bearing Interest bearing Savings deposits Money market accounts Time deposits Total deposits Non time deposits as percentage of total deposits 85% 87% 86% 86% 85% Time deposits as percentage of total deposits 15% 13% 14% 14% 15% Total deposits 100% 100% 100% 100% 100% 4 NET INTEREST MARGIN (“NIM”) The Company’s NIM decreased from 4.37% in 4Q15 to 4.35% in 1Q16.The simple and short answer for this decrease was due to the mix of interest earning assets between the two quarters.Higher average balances in lower yielding assets, such as taxable securities and federal funds sold, and lower average balances in higher yielding assets, such as PCI loans, in the current quarter compared to the prior quarter. The Company acquired two banks, Community and Hometown (the “Homestead” banks), on March 1, 2016.As such, the acquired assets and assumed liabilities were included in the current quarter averages, but only for one month.Non-PCI loan average yields increased 4 bps in the current quarter compared to the prior quarter as a result of the acquisition of higher yielding loans acquired from the Homestead banks, plus the positive effect of the December 2015 Fed rate increase, less the offsetting effect of the average interest rate on new loan production during the current quarter of approximately 3.6%.Until the Company’s new loan production average interest rate approximates the average rate on its existing non-PCI loan portfolio, each quarter’s new loan production will have a contracting effect on the average yield of its existing non-PCI loan portfolio. PCI loan yields decreased 12 bps in the current quarter compared to the prior quarter primarily due to adding the Homestead banks’ PCI loans which had an average yield of approximately 8.32%.Although the average blended interest rate on this portfolio is lower when these new loans are added, the interest income amount will be larger which produces a positive effect on the Company’s NIM. If the PCI loans were producing a yield similar to the Company’s non-PCI loans, the NIMs during the current quarter and previous quarter would have been approximately 3.68% and 3.61%, respectively, a 7 bps increase between the linked quarters. The table below summarizes yields and costs by various interest earning asset and interest bearing liability account types for the current quarter, the previous calendar quarter and the same quarter last year. Yield and cost table (unaudited) 1Q16 4Q15 1Q15 average interest avg average interest avg average interest avg balance inc/exp rate balance inc/exp rate balance inc/exp rate Loans (TEY)* $2,569,240 $28,489 4.46% $2,363,060 $26,337 4.42% $ 2,172,621 $24,482 4.57% PCI loans 16.66% 16.78% 14.85% Taxable securities 791,292 5,062 2.57% 737,057 4,480 2.41% 688,027 4,282 2.52% Tax -exempt securities (TEY) 98,196 1,186 4.86% 85,329 1,076 5.00% 63,792 819 5.21% Fed funds sold and other 225,302 538 0.96% 211,112 403 0.76% 211,247 396 0.76% Tot. interest earning assets(TEY) $44,183 4.56% $41,716 4.57% $39,909 4.75% Interest bearing deposits $2,266,700 $1,481 0.26% $2,072,838 $1,351 0.26% $2,034,864 $1,447 0.29% Fed funds purchased 197,335 262 0.53% 203,413 186 0.36% 176,109 132 0.30% Other borrowings 34,285 32 0.38% 27,061 36 0.53% 30,744 49 0.65% Corporate debentures 21,052 248 4.74% 24,070 246 4.05% 23,939 237 4.02% Total interest bearing liabilities $2,519,372 $2,023 0.32% $2,327,382 $1,819 0.31% $2,265,656 $1,865 0.33% Net Interest Spread (TEY) 4.24% 4.26% 4.42% Net Interest Margin (TEY) 4.35% 4.37% 4.53% *TEY tax equivalent yield 5 The table below summarizes the Company’s yields on interest earning assets and costs of interest bearing liabilities over the prior five quarters. Five quarter trend of yields and costs (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Yield on loans (TEY)* 4.46% 4.42% 4.38% 4.59% 4.57% Yield on PCI loans 16.66% 16.78% 16.27% 17.75% 14.85% Yield on securities (TEY) 2.83% 2.68% 2.59% 2.53% 2.75% Yield on fed funds sold and other 0.96% 0.76% 0.85% 0.87% 0.76% Yield on total interest earning assets 4.49% 4.51% 4.57% 4.87% 4.70% Yield on total interest earning assets (TEY) 4.56% 4.57% 4.64% 4.93% 4.75% Cost of interest bearing deposits 0.26% 0.26% 0.26% 0.27% 0.29% Cost of fed funds purchased 0.53% 0.36% 0.34% 0.33% 0.30% Cost of other borrowings 0.38% 0.53% 0.65% 0.62% 0.65% Cost of corporate debentures 4.74% 4.05% 4.03% 4.03% 4.02% Cost of interest bearing liabilities 0.32% 0.31% 0.31% 0.32% 0.33% Net interest margin (TEY) 4.35% 4.37% 4.44% 4.72% 4.53% Cost of total deposits 0.17% 0.16% 0.17% 0.17% 0.19% *TEY tax equivalent yield The table below summarizes selected financial ratios over the prior five quarters. Selected financial ratios (unaudited) As of or for the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Return on average assets (annualized) (0.44)% 1.02% 1.01% 1.02% 0.96% Net operating income return on average assets (annualized) 1.30% 1.06% 1.02% 1.02% 0.97% Return on average equity (annualized) (3.88)% 8.52% 8.28% 8.49% 8.10% Return on average tangible equity (annualized) (4.95)% 10.47% 10.23% 10.42% 10.00% Net operating income return on average tangible equity (annualized) 14.56% 10.86% 10.35% 10.41% 10.04% Loan / deposit ratio 76.9% 80.7% 80.5% 80.7% 78.3% Stockholders’ equity (to total assets) 10.5% 12.2% 12.2% 12.1% 11.9% Common tangible equity (to total tangible assets) 8.2% 10.2% 10.1% 10.0% 9.8% Tier 1 capital (to average assets) 9.6% 10.5% 10.6% 10.4% 10.0% Efficiency ratio, including correspondent banking (note 1) 57.9% 60.6% 63.1% 60.9% 65.5% Efficiency ratio, excluding correspondent banking (note 2) 57.9 % 59.2 % 61.0 % 60.1 % 64.0 % Common equity per common share Common tangible equity per common share note 1:Numerator equals non-interest expense less non-recurring expenses (e.g. merger costs, bank property impairment, etc.) less intangible amortization (both CDI and Trust intangible) less credit related expenses. Denominator equals net interest income on a taxable equivalent yield basis (“TEY”) before the provision for loan losses plus non-interest income less non-recurring income (e.g. gain on sale of securities available for sale, etc.) less FDIC income related to losses on the sales of covered OREO properties and impairment of loan pool(s) covered by FDIC loss share arrangements. note 2:Numerator starts with the same numerator as in “note 1”, less correspondent bank non-interest expense, including indirect expense allocations. Denominator starts with the same denominator as in “note 1”, less correspondent bank net interest income and less correspondent bank non-interest income. 6 LOAN MIX The table below summarizes the Company’s loan mix over the most recent five quarter ends. Loan mix (unaudited) At quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Originated Loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total loans before unearned fees and costs Unearned fees and costs Total originated loans Acquired Loans (1) Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total acquired loans PCI loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total PCI loans Total Loans Acquired loans include the non-PCI loans purchased pursuant to the following acquisitions: o Branch and loan transaction with TD Bank (year 2011); o Federal Trust Bank acquisition (year 2011); o Gulfstream Bank acquisition (year 2014); o First Southern Bank acquisition (year 2014); o Community Bank of South Florida Bank acquisition (year 2016); and o Hometown of Homestead Banking Company (year 2016). 7 PURCHASED CREDIT IMPAIRED (“PCI”) LOANS The table below compares the unpaid principal balance and the carrying balance (book balance) of the Company’s total PCI loans at March 31, 2016. unpaid principal carrying balance balance difference percentage Total PCI loans $ 236,516 23% CREDIT QUALITY AND ALLOWANCE FOR LOAN LOSSES During the quarter, the Company recorded a loan loss provision expense of $510 and recoveries net of charge-offs of $348, resulting in an increase in the allowance for loan losses of $858 as shown in the table below. The total allowance for loan losses (“ALLL") was $23,122 at March 31, 2016 compared to $22,264 at December 31, 2015, an increase of $858.This increase is the result of the aggregate effect of: (1) an increase of $1,102 in originated loans ($1,091 in general loan loss allowance and $11 in specific loan loss allowance); (2) a decrease of $243 in acquired loans ($236 in general loan loss allowance and $7 in specific loan loss allowance); and (3) a decrease of $1 in the allowance for loan losses on PCI loans.The changes in the Company’s ALLL components between March 31, 2016 and December 31, 2015 are summarized in the table below. March 31, 2016 Dec 31, 2015 increase (decrease) loan ALLL loan ALLL loan ALLL balance balance % balance balance % balance balance Originated loans $ 18,417 1.04% $ 17,326 1.04% $ 104,572 $ 1,091 bps Impaired originated loans 3.14% 3.77% 11 (63) bps Total originated loans 1.07% 1.07% bps Acquired loans (2) 0.31% 0.54% (23) bps Impaired acquired loans (1) 9.25% 10.45% (120)bps Total acquired loans 0.34% 0.58% (24) bps Total non-PCI loans PCI loans Total loans $ 554,445 These are loans that were acquired as performing loans that subsequently became impaired. Performing acquired loans recorded at estimated fair value on the related acquisition dates.The total net unamortized fair value adjustment at March 31, 2016 was approximately $19,030 or 1.7% of the aggregate outstanding related loan balances. Prior to March 31, 2016, the Company did not previously include loans acquired pursuant to the TD Bank and Federal Trust acquisitions that occurred in 2011.Acquired loans currently include performing loans acquired from the TD Bank acquisition (year 2011), the Federal Trust acquisition (year 2011), the Gulfstream Bank acquisition (year 2014), the First Southern Bank acquisition (year 2014), the Community Bank acquisition (year 2016) and the Hometown of Homestead Banking Company acquisition (year 2016).All prior periods have been reclassified to conform to this new presentation format. The general loan loss allowance (non-impaired loans) relating to originated loans increased by $1,091 resulting primarily from an increase in loans outstanding. 8 The general loan loss allowance (non-impaired loans) relating to acquired loans decreased by $236 resulting primarily from a decrease in loans outstanding, excluding the two bank acquisitions (Community Bank and Hometown of Homestead Banking Company) which occurred during the current quarter.At March 31, 2016 the loans acquired from these two acquisitions were equal to approximately $456,398.These loans were recorded at estimated fair value at the March 1, 2016 acquisition date.As such, there is no allowance for loan losses associated with these loans as of March 31, 2016.The unamortized acquisition date fair value adjustment related to these loans at March 31, 2016 was approximately $10,162, or 2.2% of the related loan balances. The specific loan loss allowance (impaired loans) for both originated loans and acquired loans is the aggregate of the results of individual analyses prepared for each one of the impaired loans, excluding PCI loans. Total impaired loans at March 31, 2016 are equal to $27,914 ($24,496 originated impaired loans plus $3,418 acquired impaired loans).Approximately $13,394 of the Company’s impaired loans (48%) are accruing performing loans.This group of impaired loans is not included in the Company’s non-performing loans or non-performing assets categories. PCI loans are accounted for pursuant to ASC Topic 310-30.PCI loan pools are evaluated for impairment each quarter.If a pool is impaired, an allowance for loan loss is recorded. Management believes the Company’s allowance for loan losses is adequate at March 31, 2016.However, management recognizes that many factors can adversely impact various segments of the Company’s market and customers, and therefore there is no assurance as to the amount of losses or probable losses which may develop in the future.The table below summarizes the changes in allowance for loan losses during the previous five quarters. Allowance for loan losses (unaudited) as of or for the quarter ending 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Loans, excluding PCI loans Allowance at beginning of period $ 22,143 $ 22,586 $ 22,818 $ 20,842 $ 19,384 Charge-offs Recoveries 843 339 657 429 466 Net recoveries (charge-offs) Provision for loan losses 4 Allowance at end of period for loans other than PCI loans $ 23,002 $ 22,143 $ 22,586 $ 22,818 $ 20,842 PCI loans Allowance at beginning of period $ 121 $ 62 $ 116 $ 138 $ 514 Charge-offs Recoveries Net charge-offs (Recovery) provision for loan losses 59 Allowance at end of period for PCI loans $ 120 $ 121 $ 62 $ 116 Total allowance at end of period $ 23,122 $ 22,264 $ 22,648 $ 22,934 $ 20,980 9 The following table summarizes the Company’s loan portfolio and related allowance for loan losses as a percentage of the loan portfolio segment presented as of the end of the previous five quarters. (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Troubled debt restructure (“TDRs”) (note 1) Impaired loans that were not TDRs Total impaired loans Originated non-impaired loans Acquired non-impaired loans Total Non-PCI loans Total PCI loans Total loans ALLL for Non-PCI loans General loan loss allowance- originated loans $ 18,417 $ 17,326 $ 16,824 $ 16,165 $ 15,319 General loan loss allowance- acquired loans Specific loan loss allowance- impaired loans 1,084 1,080 1,212 1,836 1,101 Total allowance for loan losses (note 2) $ 23,002 $ 22,143 $ 22,586 $ 22,818 $ 20,842 ALLL as a percentage of period end loans: Total Originated non-impaired loans 1.04% 1.04% 1.06% 1.08% 1.12% Total Acquired non-impaired loans (note 3) 0.31% 0.54% 0.62% 0.63% 0.54% Total impaired loans 3.88% 4.66% 5.54% 8.04% 4.96% note 1:The Company has approximately $15,350 of TDRs.Of this amount $9,969 are performing pursuant to their modified terms, and $5,381 are not performing and have been placed on non-accrual status and included in non performing loans (“NPLs”).Current accounting standards require TDRs to be included in our impaired loans, whether they are performing or not performing.Only non performing TDRs are included in NPLs. note 2:Excludes PCI loans. note 3:Non-impaired loans acquired pursuant to the March 1, 2016 acquisition of Hometown of Homestead Banking Company (“Hometown”) and Community Bank of South Florida, Inc. (“Community”) are included in the 3/31/16 acquired loan balances in the table above.These loans were recorded at estimated fair value as of the acquisition date, and as such there is no related allowance for loan losses associated with these loans, resulting in an overall combined lower percentage when compared to previous quarter ends. The Company defines non-performing loans (“NPLs”) as non-accrual loans plus loans past due 90 days or more and still accruing interest.NPLs do not include PCI loans.PCI loans are accounted for pursuant to ASC Topic 310-30.NPLs as a percentage of total Non-PCI loans were 0.85% at March 31, 2016 compared to 0.87% at December 31, 2015. Non-performing assets (“NPAs”) (which the Company defines as NPLs, as defined above, plus (a) OREO (i.e. real estate acquired through foreclosure or deed in lieu of foreclosure), excluding OREO covered by FDIC loss share agreement; and (b) other repossessed assets that are not real estate, and are not covered by FDIC loss share agreement) were $40,888 at March 31, 2016, compared to $22,545 at December 31, 2015.NPAs as a percentage of total assets was 0.82% at March 31, 2016 compared to 0.56% at December 31, 2015.NPAs as a percentage of loans plus OREO and other repossessed assets, excluding PCI loans and OREO covered by FDIC loss share agreements, was 1.40% at March 31, 2016 compared to 0.95% at December 31, 2015.The increases in the preceding three metrics were primarily due to the termination of the FDIC loss share agreements in February 2016. 10 The table below summarizes selected credit quality data for the periods indicated. Selected credit quality ratios (unaudited) As of or for the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Non-accrual loans (note 1) Past due loans 90 days or more and still accruing interest (note 1) Total non-performing loans (“NPLs”) (note 1) Other real estate owned (“OREO”) (note 2) Repossessed assets other than real estate (note 1) 86 Total non-performing assets (“NPAs”) (note 2) OREO covered by FDIC loss share agreements: 80% covered 75% covered 70% covered 30% covered 0% covered 59 Total non-performing assets including FDIC covered OREO Non-performing loans as percentage of total loans excluding PCI loans 0.85% 0.87% 0.96% 1.10% 1.22% Non-performing assets as percentage of total assets Excluding FDIC covered OREO 0.82% 0.56% 0.65% 0.77% 0.89% Including FDIC covered OREO 0.82% 0.80% 0.85% 1.08% 1.24% Non-performing assets as percentage of loans and OREO plus other repossessed assets (note 1) Excluding FDIC covered OREO 1.40% 0.95% 1.09% 1.31% 1.57% Including FDIC covered OREO 1.40% 1.34% 1.42% 1.82% 2.16% Loans past due 30 thru 89 days and accruing interest as a percentage of total loans (note 1) 0.40% 0.62% 0.67% 0.51% 0.61% Net (recovery) charge-offs (note 1) Net (recovery) charge-offs as a percentage of average loans for the period (note 1) (0.01%) 0.04% 0.01% 0.02% 0.02% Net (recovery) charge-offs as a percentage of average loans for the period on an annualized basis (note 1) (0.05%) 0.16% 0.04% 0.06% 0.09% Allowance for loan losses as percentage of NPLs(note 1) 93% 106% 101% 91% 78% note 1:Excludes PCI loans. note 2:Excludes OREO covered by FDIC loss share agreements in prior periods presented.All FDIC loss sharing agreements were terminated during the first quarter of 2016, as such no OREO was covered at March 31, 2016. 11 CORRESPONDENT BANKING AND CAPITAL MARKETS SEGMENT The condensed quarterly results of the Company’s correspondent banking and capital markets segment are presented below. Quarterly Condensed Segment Information - Correspondent banking and capital markets division (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Net interest income $1,467 $1,602 Provision for loan losses (52) (4) 1 (24) (131) Total non-interest income (note 1) 8,775 6,241 5,935 8,587 6,800 Total non-interest expense (note 2) Income tax provision Net income $2,913 $1,756 $1,484 $2,471 $1,644 Contribution to diluted earnings per share $ 0.06 $ 0.04 $ 0.03 $ 0.05 $ 0.04 Allocation of indirect expense net of inter-company earnings credit, net of income tax benefit (note 3) Contribution to diluted earnings per share after deduction of allocated indirect expenses $ 0.06 $ 0.03 $ 0.03 $ 0.05 $ 0.03 note 1:The primary component in this line item is gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees which were $7,371, $5,254, $4,943, $7,334 and $5,694 for 1Q16, 4Q15,3Q15, 2Q15 and 1Q15, respectively.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods.The remaining non interest income items in this category, which are less volatile, include fees from safe-keeping activities, bond accounting services, asset/liability consulting related activities, international wires, clearing and corporate checking account services, and other correspondent banking related revenue and fees. note 2:A significant portion of these expenses are variable in nature and are a derivative of the income from bond sales, hedging services, brokering loans sales and related consulting services identified in note 1 above.The variable expenses related to these fees identified in note 1 above were $3,352, $2,505, $2,388, $3,461 and $2,938 for 1Q16, 4Q15, 3Q15, 2Q15 and 1Q15, respectively. Expenses in this line item do not include any indirect support allocation costs. note 3:A portion of the cost of the Company’s indirect departments such as human resources, accounting, deposit operations, item processing, information technology, compliance and others have been allocated to the correspondent banking and capital markets division based on management’s estimates.In addition, an inter-company earnings credit is allocated to the segment for services provided to the commercial bank segment, also based on management’s estimates and judgment. 12 Presented below are condensed consolidated balance sheets and average balance sheets for the periods indicated. Condensed Consolidated Balance Sheets (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Cash and due from banks $65,560 $50,902 $42,624 $50,317 $59,295 Fed funds sold and Fed Res Bank deposits 296,459 101,580 185,807 104,805 197,046 Trading securities Investment securities, available for sale 707,573 604,739 490,458 532,440 520,247 Investment securities, held to maturity Loans held for sale PCI loans Loans 2,911,705 2,383,248 2,331,853 2,283,627 2,201,395 Allowance for loan losses FDIC indemnification assets Premises and equipment, net 116,734 101,821 102,675 101,079 100,526 Goodwill 105,492 76,739 76,739 76,739 76,739 Core deposit intangible 17,803 12,164 12,744 13,186 13,789 Bank owned life insurance 86,455 85,890 85,316 84,736 84,137 OREO covered by FDIC loss share agreements OREO not covered by FDIC loss share agreements Deferred income tax asset, net Other assets 101,319 57,683 58,552 45,483 51,491 TOTAL ASSETS $4,969,655 $4,022,717 $3,933,072 $3,873,209 $3,888,572 Deposits $4,092,167 $3,215,178 $3,185,189 $3,136,515 $3,149,372 Federal funds purchased 225,298 200,250 161,303 171,219 187,443 Other borrowings Other liabilities 74,823 40,210 54,207 32,836 33,660 Common stockholders’ equity 519,461 490,514 479,812 468,436 463,065 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $4,969,655 $4,022,717 $3,933,072 $3,873,209 $3,888,572 Condensed Consolidated Average Balance Sheets (unaudited) For quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Federal funds sold and other Security investments PCI loans Loans Allowance for loan losses All other assets TOTAL ASSETS Deposits- interest bearing Deposits- non interest bearing Federal funds purchased Other borrowings Other liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 13 Condensed Consolidated Earnings Statement (unaudited) For quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Interest income: Loans Investments Federal funds sold and other Total interest income Interest expense: Deposits Securities sold under agreement to repurchase 27 32 51 54 49 Federal funds purchased Corporate debentures Total interest expense Net interest income Provision for loan losses Net interest income after loan loss provision Non interest income (see page 16) Non interest expense: Salaries, wages and employee benefits Occupancy expense Depreciation of premises and equipment Data processing expense Legal, audit and other professional fees Amortization of intangibles Credit related expense (see page 17) 50 FDIC credit related expenses (see page 17) Merger and acquisition related expenses Termination of FDIC loss share agreements Impairment/sales bank property held for sale, net 94 12 Lease termination recovery All other expenses Total non interest expenses (Loss) income before provision for income taxes Provision for income taxes Net (loss) income (Loss)/earnings per share -diluted Note:Certain prior period amounts have been reclassified to conform to the current period presentation format. 14 NON INTEREST INCOME AND NON INTEREST EXPENSES The table below summarizes the Company’s non-interest income for the periods indicated. Quarterly Condensed Consolidated Non Interest Income (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Correspondent banking and capital markets division (1) $ 7,371 $ 5,254 $ 4,943 $ 7,334 $ 5,694 Other correspondent banking related revenue (2) Wealth management related revenue Service charges on deposit accounts Debit, prepaid, ATM and merchant card related fees BOLI income Other service charges and fees Gain on sale of securities available for sale 4 Subtotal Gain on early extinguishment of debt FDIC indemnification asset – amortization (see explanation below) FDIC indemnification income 96 27 Total non-interest income note 1:Includes gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods. note 2:Includes fees from safe-keeping activities, bond accounting services, asset/liability consulting services, international wires, clearing and corporate checking account services and other correspondent banking related revenue and fees.The fees included in this category are less volatile than those described above in note 1. 15 The table below summarizes the Company’s non-interest expense for the periods indicated. Quarterly Condensed Consolidated Non Interest Expense (unaudited) For the quarter ended: 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Employee salaries and wages Employee incentive/bonus compensation accrued Employee equity based compensation expense Deferred compensation expense Health insurance and other employee benefits Payroll taxes 401K employer contributions Other employee related expenses Incremental direct cost of loan origination Total salaries, wages and employee benefits (Gain) loss on sale of OREO 39 31 74 Loss (gain) on sale of FDIC covered OREO Valuation write down of OREO 22 22 65 61 Valuation write down of FDIC covered OREO Loss (gain) on repossessed assets other than real estate 6 15 Foreclosure and repossession related expenses Foreclosure and repo expense, FDIC 95 86 Total credit related expenses Occupancy expense Depreciation of premises and equipment Supplies, stationary and printing Marketing expenses Data processing expenses Legal, auditing and other professional fees Bank regulatory related expenses Postage and delivery ATM and debit card related expenses Amortization of intangibles Internet and telephone banking Correspondent account and Federal Reserve charges Conferences, seminars, education and training Director fees Travel expenses 79 97 84 Other expenses Subtotal Impairment/sales bank property held for sale 94 12 Lease termination recovery Merger and acquisition related expenses Termination of FDIC loss share agreements Total non- interest expense Note:Certain prior period amounts have been reclassified to conform to the current period presentation format. 16 Explanation of Certain Unaudited Non-GAAP Financial Measures This press release contains financial information determined by methods other than Generally Accepted Accounting Principles (“GAAP”). The financial highlights provide reconciliations between GAAP interest income, net interest income and tax equivalent basis interest income and net interest income, as well as total stockholders’ equity and tangible common equity. It also reconciles net income and net operating income.Management uses these non-GAAP financial measures in its analysis of the Company’s performance and believes these presentations provide useful supplemental information, and a clearer understanding of the Company’s performance. The Company believes the non-GAAP measures enhance investors’ understanding of the Company’s business and performance. These measures are also useful in understanding performance trends and facilitate comparisons with the performance of other financial institutions. The limitations associated with operating measures are the risk that persons might disagree as to the appropriateness of items comprising these measures and that different companies might calculate these measures differently. The Company provides reconciliations between GAAP and these non-GAAP measures. These disclosures should not be considered an alternative to GAAP. Reconciliation of GAAP to non-GAAP Measures.All amounts are in thousands except per share data (unaudited): 1Q16 4Q15 1Q15 Interest income, as reported (GAAP) tax equivalent adjustments Interest income (tax equivalent) Net interest income, as reported (GAAP) tax equivalent adjustments Net interest income (tax equivalent) 3/31/16 12/31/15 9/30/15 6/30/15 3/31/15 Total stockholders' equity (GAAP) Goodwill Core deposit intangible Trust intangible Tangible common equity 1Q16 4Q15 3Q15 2Q15 1Q15 Net (loss) income (GAAP) $(4,804) $10,396 $9,916 $9,878 $9,148 Exclude gain on sale of AFS securities (4) Exclude gain on early extinguishment of debt Add back merger and acquisition related expenses 11,172 524 169 Add expenses related to termination of FDIC loss share agreements 17,560 Add back impairment/sales relating to bank property held for sale, net 456 94 12 (16) 641 Subtract lease termination recovery (597) Tax effected using the effective tax rate for the period presented 6 Net operating income $14,133 $10,790 $10,028 $9,868 $9,176 Average diluted shares outstanding during the period presented 46,343 45,935 45,826 45,737 45,658 Net operating income per share $0.30 $0.23 $0.22 $0.22 $0.20 17 About CenterState Banks, Inc. The Company, headquartered in Davenport, Florida between Orlando and Tampa, is a financial holding company with one nationally chartered bank, CenterState Bank of Florida, N.A.Presently, the Company operates through its network of 72 branch banking offices located in 22 counties throughout Florida, providing traditional deposit and lending products and services to its commercial and retail customers.The Company also provides correspondent banking and capital market services to approximately 600 community banks nationwide. For additional information contact Ernest S. Pinner (Chairman), John C. Corbett (CEO), James J. Antal (CFO) or Stephen D. Young (Treasurer) at 863-419-7750. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Some of the statements in this report constitute forward-looking statements, within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934. These statements related to future events, other future financial and operating performance, costs, revenues, economic conditions in our markets, loan performance, credit risks, collateral values and credit conditions, or business strategies, including expansion and acquisition activities and may be identified by terminology such as “may,” “will,” “should,” “expects,” “scheduled,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “potential,” or “continue” or the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should specifically consider the factors described throughout this report. We cannot assure you that future results, levels of activity, performance or goals will be achieved, and actual results may differ from those set forth in the forward looking statements. Forward-looking statements, with respect to our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause the actual results, performance or achievements of the Company or the Bank to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. You should not expect us to update any forward-looking statements. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by this cautionary notice, including, without limitation, those risks and uncertainties described in our annual report on Form 10-K for the year ended December31, 2015, and otherwise in our SEC reports and filings. 18
